DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

Claims 1-20 are presented for examination in this application No. 17/224,255 filed on 04/27/2021. Claims 1, 9 and 17 are independent. 

Examiner notes
 (A). Examiner interpreted “context object” as data/file per paragraph 0018 which have been recited in claims 1, 9, and 17.
(B). Drawings submitted on 04/27/2021 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Foreign - Priority    
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India patent application no. 202141002951 on 03/28/2011. Examiner further acknowledged that receiving electronics copy of Japanese patent application. Accordingly, the foreign priority filing date is being considered by the examiner.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1. A method comprising: 
obtaining telemetry data associated with an application with a plurality of features; 
determining a usage rate associated with each of the plurality of features based on the telemetry data; 
identifying configuration metadata associated with the application, wherein the configuration metadata indicates at least a scale factor for scaling the usage rates of the plurality of features; 
determining one or more iteration counts for testing the application based on the configuration metadata and the usage rates; and 
generating a context object, wherein the context object indicates at least the one or more iteration counts for testing the application.

Under step 2A, step 1, is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of method, process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2014 Interim Eligibility Guidance flowchart is directed to Step 2.  
Under step 2A, prong 1, the claim recites multiple limitations that recite an abstract idea. The limitations “determining a usage rate associated with each of the plurality of features based on the telemetry data” recites mathematical calculation “usage rate”.  The limitation “identifying configuration metadata associated with the application, wherein the configuration metadata indicates at least a scale factor for scaling the usage rates of the plurality of features” The BRI of these limitations requires performing an arithmetic calculation (scale factor), specifically “scale” which requires “calculating”
Therefore, since the BRI of the claim requires a mathematical calculation, the limitation is directed to a mathematical concept which is a judicial exception that is not patent eligible. 

Under Prong 2, the additional elements a method comprising: obtaining telemetry data associated with an application with a plurality of features; determining a usage rate associated with each of the plurality of features based on the telemetry data; identifying configuration metadata associated with the application, wherein the configuration metadata indicates at least a scale factor for scaling the usage rates of the plurality of features; determining one or more iteration counts for testing the application based on the configuration metadata and the usage rates; and generating a context object, wherein the context object indicates at least the one or more iteration counts for testing the application recite a mental process / mathematical algorithm to determine a value representing the iteration counts and thus are directed to the mathematical concept / abstract idea.  The judicial exception is not integrated into a practical application.  In particular the claim does not recite additional elements that amount to a practical application of the abstract idea or amount to significantly more.
For the above reasons, the claims of this application are not patentable under 35 USC 101.

Claims 2-3 and 8 are not patent eligible for the same reasons given for claim 1, wherein the “… the context object further indicates configuration information associated with the computing environment. … configuration information comprises hardware information for one or more computers to host the application, a type of container or virtual machine for the application, and a run length associated with the application. … the application comprises a Go language application” is merely a generic computer component for applying the abstract idea, thus fails to integrate the judicial exception into a practical application, nor an inventive concept.

Claim 9 is rejected for similar reasons as articulated for claim 1 as the additional limitations “a computing apparatus comprising a storage system; a processing system operatively coupled to the storage system; program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus” is a generic computing apparatus that does not allude to a practical application of the abstract idea or amount to significantly more.
	
Further dependent claims 10-11 and 16 expand on the abstract idea in its calculation and/or expand on the type of metric value that is used that does not integrate the invention into a practical application of the abstract idea or amount to significantly more.
 








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being obvious over Gardner et al (US 2021/0089438 A1) in view of Gomez et al (US 2021/0064516 A1).

As to claim 1, Gardner discloses a method comprising: 
obtaining telemetry data associated with an application with a plurality of features (par. 0046, the management system 110 can obtain telemetry data about the functioning of the server system 130 (e.g., which software modules are running, which hardware resources are allocated, load levels experienced, current settings, etc.), and use the performance data and the telemetry data to identify and fix the causes of performance decreases); 
determining a usage rate associated with each of the plurality of features based on the telemetry data (pars. 0080-0084, the performance results (e.g., the performance metrics calculated by the performance monitoring module 118 and/or the performance metrics stored in the data storage 120) for the hardware resources used by the server system 130 during the testing process, and/or normalize the load levels on the server system 130 during the testing process. In order to normalize the performance results and/or the load levels, the management system 110 may first obtain telemetry data. … the management system 110 can use the data points that characterize the performance of a single software configuration over different load and hardware conditions to train machine learning models. For example, a machine learning model can be trained to receive input indicating actual performance measured for a test, load statistics during the test, and hardware used by the tested environment, and output an RPI. The parameters of the machine learning model can be trained so that substantially the same RPI is produced for a single test and software configuration, even for different absolute performance results … . Further, see pars. 0102-0104, 0127-0138); 
identifying configuration metadata associated with the application (par. 0159 … the number of documents and other resources can be very high, as can be the variety of interactions of different users. As a result, manual coding of performance tests is not always feasible or scalable for the enterprise. As a result, the system can automatically generate performance tests based on usage logs, telemetry data provided by client devices, and other information captured about the use of documents, resources, data sets, and so on. For example, the system can capture telemetry data, usage data, metadata, and other records indicative of user actions and system usage. Further, see pars. 0161-0163), wherein the configuration metadata indicates at least a scale factor for scaling the usage rates of the plurality of features (pars. 0080-0084, the performance results (e.g., the performance metrics calculated by the performance monitoring module 118 and/or the performance metrics stored in the data storage 120) for the hardware resources used by the server system 130 during the testing process, and/or normalize the load levels on the server system 130 during the testing process. In order to normalize the performance results and/or the load levels, the management system 110 may first obtain telemetry data. … the management system 110 can use the data points that characterize the performance of a single software configuration over different load and hardware conditions to train machine learning models. For example, a machine learning model can be trained to receive input indicating actual performance measured for a test, load statistics during the test, and hardware used by the tested environment, and output an RPI. The parameters of the machine learning model can be trained so that substantially the same RPI is produced for a single test and software configuration, even for different absolute performance results … . Further, see pars. 0102-0104, 0127-0138); 

Gardner discloses determining based on the configuration metadata which is the scale factor for scaling the usage rates of features. However, Gardner does not explicitly disclose determining the iteration count based on a scaling factor of usage rates of features.

However, Gomez discloses determining one or more iteration counts for testing the application based on the configuration metadata (par. 0054, The performance test system 130 may be configured or programmed to perform performance testing of a APUT in one or more test iterations and during each iteration, monitors execution of APUT program instructions of a APUT on a test device for a first test condition; in response to meeting the first test condition, starts measuring a performance test metric as the test device executes the APUT program instructions; monitors execution of APUT program instructions for a second test condition; in response to meeting the second test condition, stops measuring the performance test metric; determines a measured performance test metric based on a difference between a stopping measuring time and a starting measuring time, the stopping measuring time corresponding to the stopping measuring the performance test metric and the starting measuring time corresponding to the starting measuring the performance test metric; upon completion of the test iterations, determines a test result based on the measured performance test metric of at least some of the performance test iterations. Further, see pars. 0095-0096, 0111, claim 12, 16); and 
generating a context object (“file”), wherein the context object indicates at least the one or more iteration counts for testing the application (par. 0048, In an embodiment, performance test program may include the APUT performance program and when executed by performance test system 130, execution of the program instructions of the APUT program cause an independent test site facility to generate performance test data representing application program performance features for analysis by client device 102. For example, the test site may generate performance test metric data that is collected in the log file with one or more performance test iteration runs on an in-device APUT. In an embodiment, performance test metric data may be an arithmetic average data, standard deviation data, error data, a combination thereof, or other arithmetical or statistical data or data representation. Further, see pars. 0098 and 0197).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gardner to include determining the iteration count based on a scaling factor of usage rates of features, as disclosed by Gomez, because for the purpose of testing performance feature and identifying result data that is processed to determine the performance feature being tested. Further test result is determined based on each performance test iteration and the test result. (see abstract of Gomez).

As to claim 2, Gardner discloses the method wherein the context object further indicates configuration information associated with the computing (“system”) environment (par. 0045, FIG. 1, the management system 110 initiates tasks to be performed by the server system 130, which represents a server environment that is in use and responding to requests by various other users, e.g., an “in production” system. By performing tasks on a production environment and by treating those tasks the same as if they were initiated by a user, the disclosed system is able to recreate the actual end-user experience. The disclosed system can monitor the resulting performance data to obtain accurate end-user-experience performance for particular tasks. Additionally, this performance data may be used by an administrator or by the system itself to modify server configuration settings in order to improve performance. Further, see pars. 0075, 0079-0084 and 0101-0102).

As to claim 3, Gardner discloses the method wherein the configuration information comprises hardware information for one or more computers to host the application (par. 0079, The management system 110 may determine a relative performance measure, such as a relative performance index (RPI), for the configuration settings of the server system 130. The RPI value indicates the level of performance when a particular combination of configuration settings is used, after the influence of the hardware resources and/or the load levels of a particular server environment have been removed or reduced. Further, see 0075, 0080-0084 and 0101-0102), a type of container (“hardware/processor type”) or virtual machine for the application (par. 0083, the management system 110 can operate a server environment with the same software configuration settings and different hardware resources, e.g., different numbers of processors, different types of processors, different memory sizes, and so on), and a run length associated with the application (pars. 0135-0137, the management system 610 runs the performance test 670. The management system 610 runs the performance test a number of times to obtain baseline performance data 674. To run the performance test, … the management system 630 runs the performance test 670 a number of times based on pre-programmed settings. In some examples, the number of times can be selected by an administrator. For example, an administrator may specify that the performance test runs, e.g., 10 times, 100 times, or 1,000 times. In some examples, the management system 610 can run the performance test 670 a number of times based on the performance test results).

As to claim 9, Gardner discloses a computing apparatus comprising: 
a storage system (Fig. 6C, par. 0053, Memory 104 may be any form of computer-usable memory, including but not limited to random access memory (RAM), read-only memory (ROM), and non-volatile memory (e.g., flash memory, hard disk drives, solid state drives, compact discs (CDs), digital video discs (DVDs), and/or tape storage). Thus, memory 104 represents both main memory units, as well as long-term storage. Other types of memory may include biological memory); 
a processing system operatively coupled to the storage system (par. 0092, … an “application” may refer to one or more processes, threads, programs, client modules, server modules, or any other software that executes on a device or group of devices. A “service” may refer to a high-level capability provided by multiple applications executing on one or more devices working in conjunction with one another. For example, a high-level web service may involve multiple web application server threads executing on one device and accessing information from a database [i.e. storage] application that executes on another device); 
program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to (pars. 0118-0119, … the database or the contents of the database stored within or organized according to the structure. For example, data units 614, 624, and 626 may represent structures of tables in the database or values stored within the table structures, among other possible parameters of the database. … that is executed after being retrieved from the database. Test 600 may subsequently provide a second input to software product 630 causing execution of code unit 608. In response, code unit 608 causes execution of code unit 616, which in turn causes execution of code unit 622. … ):

For remaining limitations see remarks regarding claim 1.
As to claim 10, (the system claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 11, (the system claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 4-7, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Gardner et al (US 2021/0089438 A1) in view of Gomez et al (US 2021/0064516 A1) and further in view of Ambrose et al. (US 2018/0074798 A1).

As to claim 4, Gardner discloses the method further comprising: 
initiating a test of the application using the context object to determine computing resource usage associated with a plurality of functions in the plurality of features (par. 0159, system can automatically generate [i.e. initiate] performance tests based on usage logs, telemetry data provided by client devices, and other information captured about the use of documents, resources, data sets, and so on. For example, the system can capture telemetry data, usage data, metadata, and other records indicative of user actions and system usage. … the system can select the resources to be tested in the same manner, e.g., selecting the top N or N % of a given type of resources accessed most frequently. Tests can be generated and performed for resources in each of multiple different resource types, e.g., by testing the most frequently used dashboards, testing the most frequently used data cubes, testing the most frequently used reports, and so on);

Gardner and Gomez does not explicitly disclose identifying a subset of functions from the plurality of functions with a highest computing resource usage from the test and determining replacement code for the one or more lines of code to improve the computing resource usage and generating a summary for display that indicates at least the one or more lines of code in the subset of functions.

However, Ambrose discloses determining replacement code for the one or more lines of code to improve the computing resource usage (par. 0067, An analysis step 103, performed by a processor 1205 directed by a IBR software application 1233, described hereinafter in more detail with reference to FIGS. 12A and 12B, is invoked to analyse the algorithm software code 101 for the specified metrics and techniques 102. Based on the nature of the algorithm software code 101 and the specified optimization techniques 102, code optimizations 104 are found as a result of the analysis 103, the code optimizations 104 characterizing modifications to the software code that modify the associated hardware resource usage. Further claim 6, the classifying step comprises classifying the software code optimizations into one of a high rank metric subset, a low rank metric subset, and an intermediate rank metric subset; and the forming step forms combinations from software code optimizations in the intermediate rank metric subset. Further, see pars. 0096-0100);
identifying a subset of functions from the plurality of functions with a highest computing resource usage from the test (par. 0048, The static analysis step 402 is performed for variables within the algorithm software code 401 using a variable-based static analysis process 409. Possible variable-based static analysis processes include (i) analyzing program points based on compiler interpretations of the software code 401 and/or (ii) analyzing statements in the software code 401. Variable-based static analysis is used, for example, to find the variables used in a function in order to identify the usage, sizes and types of the variables.; see also par. 0125-0130, 0137-0141); 
identifying one or more lines of code in the subset of functions associated with the highest computing resource usage (par. 0048, The static analysis step 402 is performed for variables within the algorithm software code 401 using a variable-based static analysis process 409. Possible variable-based static analysis processes include (i) analyzing program points based on compiler interpretations of the software code 401 and/or (ii) analyzing statements in the software code 401. Variable-based static analysis is used, for example, to find the variables used in a function in order to identify the usage, sizes and types of the variables. Further, see also par. 0125-0130, 0137-0141); and 
generating a summary for display that indicates at least the one or more lines of code in the subset of functions (par. 0137-0146, 0152-0154, FIG. 15A shows an example visual representation (referred to as a “functions dependency graph”) 1503, which highlights the functions in the algorithm software code as well as their connectivity. All the nodes are sized based on the estimated size of the function, which is computed by summing all the sizes of variables used inside each function. Reference numerals 1501, 1504 and 1506 depict functions ‘sub’, ‘add’ and ‘ver’ respectively which are used in the software algorithm code. Nodes S 1502 and E 1505 show entry and exit points of the graph respectively. A mouseover feature (this referring to the case when the user hovers the pointer associate with the pointing device 1203 over a feature displayed on the GUI 107 without “clicking” the control of the pointing device) is introduced to enable reporting a summary of each function as shown in 1507 when the pointing device is hovered over 1506. The information in 1507 includes the memory consumption of the function and the sub functions within the function. As indicated in 1507 the ‘ver’ function has a memory consumption of size 100 (this could be in any fundamental units, Bytes for example), including variables ‘a’ and ‘b’ with sub functions ‘vver’ and ‘bver’ consuming 20 and 40 sizes respectively. Further, see par. 0048)) and the replacement code (pars. 0096-0100, FIG. 5A shows an algorithm software code 501 having three ‘for’ loops 502, 506 and 503 which can be improved for hardware friendliness. … FIG. 5D shows a code optimization 507 for improving the memory metric using a reuse code optimization technique. The reuse technique attempts to reuse variables based on their liveliness in the source code. Liveliness considers, for each program point, the variables that may be potentially read before their next write, that is, the variables that are alive at the exit from each program point. A variable is live if it holds a value that may be needed in the future. … replacement will improve the required memory size by the size of variable ‘b’, since the variable ‘b’ is not needed anymore in the code optimization 507. This code optimization is referred to as ‘a,b—20’ where the variable ‘b’ is of size 20 bytes (which is a benefit) and the variables of interest are ‘a’ and ‘b’)(see also par. 0137-0146, 0152-0154).


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gardner and Gomez to include identifying a subset of functions from the plurality of functions with a highest computing resource usage from the test and determining replacement code for the one or more lines of code to improve the computing resource usage and generating a summary for display that indicates at least the one or more lines of code in the subset of functions and the replacement code, as disclosed by Ambrose, for the purpose of making the algorithm for the developer to easily explore code optimizations across different hardware metrics in order to improve the algorithm software cod. (see paragraph 0010 of Ambrose).

As to claim 5, Ambrose discloses the method wherein the summary further indicates the subset of functions (par. 0137, FIG. 15A shows an example visual representation (referred to as a “functions dependency graph”) 1503, which highlights the functions in the algorithm software code as well as their connectivity. All the nodes are sized based on the estimated size of the function, which is computed by summing all the sizes of variables used inside each function. Reference numerals 1501, 1504 and 1506 depict functions ‘sub’, ‘add’ and ‘ver’ respectively which are used in the software algorithm code. Nodes S 1502 and E 1505 show entry and exit points of the graph respectively. A mouseover feature (this referring to the case when the user hovers the pointer associate with the pointing device 1203 over a feature displayed on the GUI 107 without “clicking” the control of the pointing device) is introduced to enable reporting a summary of each function as shown in 1507 when the pointing device is hovered over 1506. The information in 1507 includes the memory consumption of the function and the sub functions within the function. As indicated in 1507 the ‘ver’ function has a memory consumption of size 100 (this could be in any fundamental units, Bytes for example), including variables ‘a’ and ‘b’ with sub functions ‘vver’ and ‘bver’ consuming 20 and 40 sizes respectively. Further, see par. 0048).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gardner and Gomez to include the method wherein the summary further indicates the subset of functions, as disclosed by Ambrose, for the purpose of making the algorithm for the developer to easily explore code optimizations across different hardware metrics in order to improve the algorithm software cod. (see paragraph 0010 of Ambrose).

As to claim 6, Ambrose discloses the method wherein the summary (“statements”) indicates the resource usage associated with each of the functions (par. 0048, The static analysis step 402 is performed for variables within the algorithm software code 401 using a variable-based static analysis process 409. Possible variable-based static analysis processes include (i) analyzing program points based on compiler interpretations of the software code 401 and/or (ii) analyzing statements in the software code 401. Variable-based static analysis is used, for example, to find the variables used in a function in order to identify the usage, sizes and types of the variables. Further, see par. 0137).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gardner and Gomez to include the method wherein the summary (“statements”) indicates the resource usage associated with each of the functions, as disclosed by Ambrose, for the purpose of making the algorithm for the developer to easily explore code optimizations across different hardware metrics in order to improve the algorithm software cod. (see paragraph 0010 of Ambrose).

As to claim 7, Gardner discloses the method wherein the computing resource usage comprises processing resource usage or memory resource usage (pars. 0080-0084, the performance results (e.g., the performance metrics calculated by the performance monitoring module 118 and/or the performance metrics stored in the data storage 120) for the hardware resources used by the server system 130 during the testing process, and/or normalize the load levels on the server system 130 during the testing process. In order to normalize the performance results and/or the load levels, the management system 110 may first obtain telemetry data. … the management system 110 can use the data points that characterize the performance of a single software configuration over different load and hardware conditions to train machine learning models. For example, a machine learning model can be trained to receive input indicating actual performance measured for a test, load statistics during the test, and hardware used by the tested environment, and output an RPI. The parameters of the machine learning model can be trained so that substantially the same RPI is produced for a single test and software configuration, even for different absolute performance results … . Further, see pars. 0102-0104, 0127-0138);

As to claim 12, (the system claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (the system claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the system claim) recites substantially similar limitations to claim 6 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (the system claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17,  Gardner discloses a method comprising: 
initiating a test of an application using a context object to determine computing resource usage associated with a plurality of functions of the application (par. 0159, system can automatically generate [i.e. initiate] performance tests based on usage logs, telemetry data provided by client devices, and other information captured about the use of documents, resources, data sets, and so on. For example, the system can capture telemetry data, usage data, metadata, and other records indicative of user actions and system usage. … the system can select the resources to be tested in the same manner, e.g., selecting the top N or N % of a given type of resources accessed most frequently. Tests can be generated and performed for resources in each of multiple different resource types, e.g., by testing the most frequently used dashboards, testing the most frequently used data cubes, testing the most frequently used reports, and so on), 
Gardner does not explicitly disclose the context object indicating an iteration counts for features and identifying a subset of functions from the plurality of functions with a highest computing resource usage from the test and determining replacement code for the one or more lines of code to improve the computing resource usage and generating a summary for display that indicates at least the one or more lines of code in the subset of functions.
However, Gomez discloses wherein the context object indicates at least iteration counts for features that each comprise a portion of the plurality of functions (par. 0054, The performance test system 130 may be configured or programmed to perform performance testing of a APUT in one or more test iterations and during each iteration, monitors execution of APUT program instructions of a APUT on a test device for a first test condition; in response to meeting the first test condition, starts measuring a performance test metric as the test device executes the APUT program instructions; monitors execution of APUT program instructions for a second test condition; in response to meeting the second test condition, stops measuring the performance test metric; determines a measured performance test metric based on a difference between a stopping measuring time and a starting measuring time, the stopping measuring time corresponding to the stopping measuring the performance test metric and the starting measuring time corresponding to the starting measuring the performance test metric; upon completion of the test iterations, determines a test result based on the measured performance test metric of at least some of the performance test iterations. Further, see pars. 0095-0096, 0111, claim 12, 16).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gardner to include determining the iteration count based on a scaling factor of usage rates of features, as disclosed by Gomez, because for the purpose of testing performance feature and identifying result data that is processed to determine the performance feature being tested. Further test result is determined based on each performance test iteration and the test result. (see abstract of Gomez).

Ambrose discloses identifying a subset of functions from the plurality of functions with a highest computing resource usage from the test (par. 0048, The static analysis step 402 is performed for variables within the algorithm software code 401 using a variable-based static analysis process 409. Possible variable-based static analysis processes include (i) analyzing program points based on compiler interpretations of the software code 401 and/or (ii) analyzing statements in the software code 401. Variable-based static analysis is used, for example, to find the variables used in a function in order to identify the usage, sizes and types of the variables; further see also par. 0125-0130, 0137-0141));  
identifying one or more lines of code in the subset of functions associated with the highest computing resource usage (par. 0048, The static analysis step 402 is performed for variables within the algorithm software code 401 using a variable-based static analysis process 409. Possible variable-based static analysis processes include (i) analyzing program points based on compiler interpretations of the software code 401 and/or (ii) analyzing statements in the software code 401. Variable-based static analysis is used, for example, to find the variables used in a function in order to identify the usage, sizes and types of the variables. Further, see also par. 0125-0130, 0137-0141)); 
determining replacement code for the one or more lines of code to improve the computing resource usage (par. 0067, An analysis step 103, performed by a processor 1205 directed by a IBR software application 1233, described hereinafter in more detail with reference to FIGS. 12A and 12B, is invoked to analyse the algorithm software code 101 for the specified metrics and techniques 102. Based on the nature of the algorithm software code 101 and the specified optimization techniques 102, code optimizations 104 are found as a result of the analysis 103, the code optimizations 104 characterizing modifications to the software code that modify the associated hardware resource usage. Further claim 6, the classifying step comprises classifying the software code optimizations into one of a high rank metric subset, a low rank metric subset, and an intermediate rank metric subset; and the forming step forms combinations from software code optimizations in the intermediate rank metric subset. Further, see pars. 0096-0100);
and 
generating a summary for display that indicates at least the one or more lines of code in the subset of functions and the (par. 0137-0146, 0152-0154, FIG. 15A shows an example visual representation (referred to as a “functions dependency graph”) 1503, which highlights the functions in the algorithm software code as well as their connectivity. All the nodes are sized based on the estimated size of the function, which is computed by summing all the sizes of variables used inside each function. Reference numerals 1501, 1504 and 1506 depict functions ‘sub’, ‘add’ and ‘ver’ respectively which are used in the software algorithm code. Nodes S 1502 and E 1505 show entry and exit points of the graph respectively. A mouseover feature (this referring to the case when the user hovers the pointer associate with the pointing device 1203 over a feature displayed on the GUI 107 without “clicking” the control of the pointing device) is introduced to enable reporting a summary of each function as shown in 1507 when the pointing device is hovered over 1506. The information in 1507 includes the memory consumption of the function and the sub functions within the function. As indicated in 1507 the ‘ver’ function has a memory consumption of size 100 (this could be in any fundamental units, Bytes for example), including variables ‘a’ and ‘b’ with sub functions ‘vver’ and ‘bver’ consuming 20 and 40 sizes respectively. Further, see par. 0048) and the replacement code (pars. 0096-0100, FIG. 5A shows an algorithm software code 501 having three ‘for’ loops 502, 506 and 503 which can be improved for hardware friendliness. … FIG. 5D shows a code optimization 507 for improving the memory metric using a reuse code optimization technique. The reuse technique attempts to reuse variables based on their liveliness in the source code. Liveliness considers, for each program point, the variables that may be potentially read before their next write, that is, the variables that are alive at the exit from each program point. A variable is live if it holds a value that may be needed in the future. … replacement will improve the required memory size by the size of variable ‘b’, since the variable ‘b’ is not needed anymore in the code optimization 507. This code optimization is referred to as ‘a,b—20’ where the variable ‘b’ is of size 20 bytes (which is a benefit) and the variables of interest are ‘a’ and ‘b’) (see also par. 0137-0146, 0152-0154).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gardner and Gomez to include identifying a subset of functions from the plurality of functions with a highest computing resource usage from the test and determining replacement code for the one or more lines of code to improve the computing resource usage and generating a summary for display that indicates at least the one or more lines of code in the subset of functions and the replacement code, as disclosed by Ambrose, for the purpose of making the algorithm for the developer to easily explore code optimizations across different hardware metrics in order to improve the algorithm software cod. (see paragraph 0010 of Ambrose).

As to claim 18, (the system claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (the system claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, Gardner discloses the method further comprising: 
obtaining telemetry data associated with the application (par. 0046, the management system 110 can obtain telemetry data about the functioning of the server system 130 (e.g., which software modules are running, which hardware resources are allocated, load levels experienced, current settings, etc.), and use the performance data and the telemetry data to identify and fix the causes of performance decreases);  
determining a usage rate associated with each of the features based on the telemetry data (pars. 0080-0084, the performance results (e.g., the performance metrics calculated by the performance monitoring module 118 and/or the performance metrics stored in the data storage 120) for the hardware resources used by the server system 130 during the testing process, and/or normalize the load levels on the server system 130 during the testing process. In order to normalize the performance results and/or the load levels, the management system 110 may first obtain telemetry data. … the management system 110 can use the data points that characterize the performance of a single software configuration over different load and hardware conditions to train machine learning models. For example, a machine learning model can be trained to receive input indicating actual performance measured for a test, load statistics during the test, and hardware used by the tested environment, and output an RPI. The parameters of the machine learning model can be trained so that substantially the same RPI is produced for a single test and software configuration, even for different absolute performance results … . Further, see pars. 0102-0104, 0127-0138);
identifying configuration metadata associated with the application (par. 0159 … the number of documents and other resources can be very high, as can be the variety of interactions of different users. As a result, manual coding of performance tests is not always feasible or scalable for the enterprise. As a result, the system can automatically generate performance tests based on usage logs, telemetry data provided by client devices, and other information captured about the use of documents, resources, data sets, and so on. For example, the system can capture telemetry data, usage data, metadata, and other records indicative of user actions and system usage. Further, see pars. 0161-0163), wherein the configuration metadata indicates at least a scale factor for scaling the usage rates of the plurality of features (pars. 0080-0084, the performance results (e.g., the performance metrics calculated by the performance monitoring module 118 and/or the performance metrics stored in the data storage 120) for the hardware resources used by the server system 130 during the testing process, and/or normalize the load levels on the server system 130 during the testing process. In order to normalize the performance results and/or the load levels, the management system 110 may first obtain telemetry data. … the management system 110 can use the data points that characterize the performance of a single software configuration over different load and hardware conditions to train machine learning models. For example, a machine learning model can be trained to receive input indicating actual performance measured for a test, load statistics during the test, and hardware used by the tested environment, and output an RPI. The parameters of the machine learning model can be trained so that substantially the same RPI is produced for a single test and software configuration, even for different absolute performance results … . Further, see pars. 0102-0104, 0127-0138);

Gomez discloses determining the iteration counts for testing the application based on the configuration metadata and the usage rates (par. 0054, The performance test system 130 may be configured or programmed to perform performance testing of a APUT in one or more test iterations and during each iteration, monitors execution of APUT program instructions of a APUT on a test device for a first test condition; in response to meeting the first test condition, starts measuring a performance test metric as the test device executes the APUT program instructions; monitors execution of APUT program instructions for a second test condition; in response to meeting the second test condition, stops measuring the performance test metric; determines a measured performance test metric based on a difference between a stopping measuring time and a starting measuring time, the stopping measuring time corresponding to the stopping measuring the performance test metric and the starting measuring time corresponding to the starting measuring the performance test metric; upon completion of the test iterations, determines a test result based on the measured performance test metric of at least some of the performance test iterations. Further, see pars. 0095-0096, 0111, claim 12, 16); and
generating the context object (“file”) (par. 0048, In an embodiment, performance test program may include the APUT performance program and when executed by performance test system 130, execution of the program instructions of the APUT program cause an independent test site facility to generate performance test data representing application program performance features for analysis by client device 102. For example, the test site may generate performance test metric data that is collected in the log file with one or more performance test iteration runs on an in-device APUT. In an embodiment, performance test metric data may be an arithmetic average data, standard deviation data, error data, a combination thereof, or other arithmetical or statistical data or data representation. Further, see pars. 0098 and 0197).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gardner to include determining the iteration count based on a scaling factor of usage rates of features, as disclosed by Gomez, because for the purpose of testing performance feature and identifying result data that is processed to determine the performance feature being tested. Further test result is determined based on each performance test iteration and the test result. (see abstract of Gomez).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being obvious over Gardner et al (US 2021/0089438 A1) in view of Gomez et al (US 2021/0064516 A1) and further in view of Gazlay et al (US 2019/0005739 A1).

As to claim 8, Gardner and Gomez does not explicitly disclose the application comprises a Go language application.
	However, Gazlay discloses the method wherein the application comprises a Go language application (par. 0027, a web application or dedicated application may be associated with and/or used by any combination of user device 102, user device 106, and/or server 104. In this regard, a web application may comprise a variety of browsing software or browser applications, for example, Microsoft Internet Explorer, Mozilla Firefox, Google Chrome, Apple Safari, a native application, or any other suitable software packages available for communicating over a network 108, network 110, and/or other communication channels. Server 104 may also provide web services by running applications, for example, Apache web server software or the like. Exemplary applications operative on server 104 may, for example, include applications developed in the Go programming language ). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gardner and Gomez to include the application comprises a Go language application, as disclosed by Gazlay because such inclusion will to provide scalability and flexibility to a system. (see paragraph 0027 of Gazlay).

As to claim 16, (the system claim) recites substantially similar limitations to claim 8 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199